Name: 2006/265/EC: Commission Decision of 31 March 2006 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Switzerland (notified under document number C(2006) 1107) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  international trade;  agricultural activity;  Europe;  tariff policy;  foodstuff
 Date Published: 2006-04-04; 2007-05-08

 4.4.2006 EN Official Journal of the European Union L 95/9 COMMISSION DECISION of 31 March 2006 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Switzerland (notified under document number C(2006) 1107) (Text with EEA relevance) (2006/265/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(1), (3) and (6) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1), (5) and (6) thereof, Having regard to Regulation (EC) No 998/2003 of 26 May 2003 of the European Parliament and of the Council on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (3), and in particular Article 18 thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. There is a risk that the disease agent might be introduced via international trade in live poultry and poultry products. (2) Switzerland has notified to the Commission the isolation of an H5 avian influenza virus collected from a clinical case in a wild species. The clinical picture allows the suspicion of highly pathogenic avian influenza pending the determination of the neuraminidase (N) type and of the pathogenicity index. (3) In view of the animal health risk of disease introduction into the Community, it is therefore appropriate as an immediate measure to suspend imports of live poultry, ratites, farmed and wild feathered game birds, live birds other than poultry and hatching eggs of these species from Switzerland. (4) Furthermore the importation into the Community from Switzerland should be suspended for fresh meat of wild feathered game and importation of minced meat, meat preparations, mechanically separated meat and meat products consisting of or containing meat of those species. (5) Certain products derived from poultry slaughtered before 1 February 2006 should continue to be authorised, taking into account the incubation period of the disease. (6) Commission Decision 2005/432/EC of 3 June 2005 laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (4) lays down the list of third countries from which Member States may authorise the importation of meat products and establishes treatment regimes considered effective in inactivating the respective pathogens. In order to prevent the risk of disease transmission via such products, appropriate treatment must be applied depending on the health status of the country of origin and the species the product is obtained from. It appears therefore appropriate, that imports of wild feathered game meat products originating in Switzerland and treated to a temperature of at least 70 °C throughout the product should continue to be authorised. (7) Account should be taken of the Agreement between the European Community and the Swiss Confederation in trade on agricultural products (the Agreement) (5). (8) Following the notification of an isolation of an H5 avian influenza virus collected from a clinical case in a wild species, consultations have been held between the competent Commission services and the Swiss authorities in accordance with Article 20(1) of Annex 11 of the Agreement. With a view to finding appropriate solutions in accordance with this provision, Switzerland has notified that they will apply the equivalent measures as those adopted in the Community in accordance with Commission Decision 2006/115/EC concerning certain protection measures in relation to highly pathogenic avian influenza in wild birds in the Community and repealing Decisions 2006/86/EC, 2006/90/EC, 2006/91/EC, 2006/94/EC, 2006/104/EC and 2006/105/EC (6) and Commission Decision 2006/135/EC concerning certain protection measures in relation to highly pathogenic influenza in poultry in the Community (7). (9) Switzerland has notified their intention to immediately notify the Commission of any future changes to the ongoing animal health status of Switzerland, including specifically any further outbreaks of avian influenza that may occur and the areas concerned. The Commission should notifiy those areas immediately to the Member States. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall suspend imports or introduction into the Community of the following from the part of the territory of Switzerland referred to in the Annex:  live poultry, ratites, farmed and wild feathered game, live birds other than poultry as defined in Article 1, third indent, of Decision 2000/666/EC, including birds accompanying their owners (pet birds), and hatching eggs of these species,  fresh meat of wild feathered game,  minced meat, meat preparations, mechanically separated meat and meat products consisting of or containing meat of wild feathered game,  raw pet food and unprocessed feed material containing any parts of wild feathered game, and  non-treated game trophies from any birds. 2. By way of derogation from paragraph 1, Member States shall authorise the importation of the products covered by paragraph 1 second to fourth indent, which have been obtained from birds slaughtered before 1 February 2006. 3. In the veterinary certificates/commercial documents accompanying consignments of the products referred to in paragraph 2 the following words as appropriate to the species shall be included: Fresh meat of wild feathered game/minced meat, meat preparations, mechanically separated meat or meat product consisting of, or containing meat of wild feathered game/raw pet food and unprocessed feed material containing any parts of wild feathered game (8) obtained from birds slaughtered before 1 February 2006 and in accordance with Article 1(2) of Commission Decision 2006/265/EC. 4. By derogation from paragraph 1, Member States shall authorise the importation of meat products consisting of or containing meat of wild feathered game under the condition that the meat of these species has undergone at least one of the specific treatments referred to under points B, C or D in Part IV of Annex II to Commission Decision 2005/432/EC. Article 2 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision shall apply until 31 May 2006. Article 4 This Decision is addressed to the Member States. Done at Brussels, 31 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1; corrected version in OJ L 191, 28.5.2004, p. 1). (3) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 18/2006 (OJ L 4, 7.1.2006, p. 3). (4) OJ L 151, 14.6.2005, p. 3. (5) OJ L 114, 30.4.2002, p. 132. (6) OJ L 48, 18.2.2006, p. 28. (7) OJ L 52, 23.2.2006, p. 41. (8) Delete as appropriate. ANNEX Part of the territory of Switzerland referred to in Article 1(1) ISO country code Name of country Part of territory CH Switzerland In Switzerland: all areas of the territory of Switzerland for which the authorities of Switzerland have formally applied equivalent restrictions to those laid down in Commission Decision 2006/115/EC and Commission Decision 2006/135/EC.